CLAY, Commissioner.
We have before us two appeals from judgments of the Laurel Circuit Court dismissing appellant’s petitions for writs of coram nobis. We have consolidated these appeals.
In 1949 appellant was tried and convicted of two separate crimes, and was sentenced to serve 3½ years and 4 years respectively in the state penitentiary.
These coram nobis proceedings were filed in 1956. The records in both cases are incomplete and'none of the affidavits filed in the ciruit court are before us. In one case appellant claims to have discovered evidence that he was convicted on perjured testimony. In the other case he pleaded guilty, and we are not advised what ground he asserts for setting aside the judgment based on this plea.
The trial court dismissed appellant’s petitions. We have nothing before us in support of such petitions, and we find no error in these judgments. Appellant’s principal contention seems to be that he was not given an opportunity to be heard in open court on his petitions to set aside the judgments of conviction. This proceeding being one of a civil nature, appellant had no constitutional right to be present in court when the merits of his petitions were considered and .passed upon by the trial judge. Elliott v. Commonwealth, 292 Ky. 614, 167 S.W.2d 703.
The judgments are affirmed.